Citation Nr: 1036110	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-35 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1971, to include a period of service in Vietnam from January 1971 
to November 1971.  He died in June 2006.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina.  

The appellant appeared at the RO before a local hearing officer 
in October 2007 and at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2009.  Transcripts of 
the hearings are of record.


FINDINGS OF FACT

1.  The Veteran died in June 2006.

2.  The immediate cause of death listed on the death certificate 
was renal cancer with bone and lung metastasis with no underlying 
causes being listed.  

3.  At the time of Veteran's death, service connection was in 
effect for prostate cancer, which had been assigned a 10 percent 
disability evaluation.  

4.  The first objective medical evidence of a diagnosis of renal 
cell cancer was in 2005.  The Veteran's renal cell carcinoma was 
not present in service or for many years later, and it is not 
related to a disease or injury in service.

5.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of the 
Veteran's death.

5.  A service-connected disability did not affect a vital organ, 
accelerate his death or contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
death or contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

Dependency and Indemnity Compensation (DIC) will be paid to the 
surviving spouse of a veteran if the veteran dies of a service 
connected disability.  38 U.S.C.A. § 1310.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  In order to constitute the principal cause 
of death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-
connected disability affected a vital organ, consideration must 
be given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(2).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 
253 (1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been present 
on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 
62 Fed. Reg. 63604 (1997).  Specifically, the General Counsel has 
concluded that in order to establish qualifying service in 
Vietnam, a veteran must demonstrate actual duty or visitation in 
the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the 
sole method for showing causation.

In light of the foregoing, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, the Veteran must show that he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), or 
otherwise establish a nexus to service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principal cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to cause death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather is must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  Service-connected diseases or 
injuries affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other diseases or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

In terms of a DIC claim based on cause of death, the first 
requirement, "evidence of a current disability, will always have 
been met (the current disability being the condition that caused 
the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 
1999).

In this case, the Veteran's service personnel records indicate 
that he served in Vietnam.  Thus, the Veteran is presumed to have 
been exposed to an herbicide agent during his period of service.

The appellant maintains that the Veteran's renal cell cancer 
developed as a result of his prostate cancer.  She contends that 
the Veteran's prostate cancer caused his renal cancer and/or in 
the alternative that the Veteran's renal cell cancer is related 
to his exposure to Agent Orange (AO) in service. 

The immediate cause of death listed on the death certificate was 
renal cancer with bone and lung metastasis with no underlying 
causes being listed.  At the time of Veteran's death, service 
connection was in effect for prostate cancer, which had been 
assigned a 10 percent disability evaluation.  

A review of the Veteran's service treatment records reveals that 
there were no findings or diagnoses of cancer in service.  At the 
time of the Veteran's November 1971 service separation 
examination, normal findings were reported for the genitourinary 
system.  There were no findings of cancer or any types of tumor 
during service.  There were also no findings of cancer or renal 
problems in the years immediately following service.  

The Veteran was first diagnosed as having prostate cancer in 
August 1996 and underwent a radical prostatectomy in October 
1996.  He was first diagnosed as having renal cell carcinoma in 
March 2005.  

In conjunction with the claim of service connection for renal 
cell carcinoma submitted by the Veteran in June 2005, a medical 
opinion was requested from the Chief Medical Officer at the 
Winston-Salem Outpatient Clinic as to whether the Veteran's renal 
cancer was a progression of his service-connected prostate 
cancer.  In a December 2005 statement, consisting of one line, he 
indicated that it was his opinion that the Veteran's renal cell 
carcinoma was not a progression of the prostate cancer.  

In support of her claim, the appellant, at the time of her 
October 2007 RO hearing submitted an August 2007 letter from the 
Veteran's treating VA physician, C. Anders, M.D.  Dr. Anders 
indicated that she had had the pleasure of caring for the Veteran 
at the Durham VA from July 2005 until his death in June 2006.  
She noted that to the best of her knowledge she was unable to 
state whether the Veteran's renal cell carcinoma was related to 
his exposure to AO in service.  She indicated that based upon a 
previous case decided by the Board where service connection was 
granted for renal cell carcinoma related to AO exposure and 
resolving all reasonable doubt in favor of the Veteran, it was 
her opinion that the Veteran was deserving of the same ruling.  

At her October 2007 hearing, the appellant indicated that 
approximately five months prior to being diagnosed with renal 
cancer, the Veteran began to have a lot of back pain.  She noted 
that she had discussed with Dr. Anders the Veteran's exposure to 
Agent Orange (AO) in service and that she had prepared the above 
letter as a result of their discussion.  The appellant expressed 
her belief that the Veteran's renal cell cancer was related to 
his period of service.  She noted that the only thing that she 
had to support her belief that the Veteran's prostate cancer 
caused his renal cancer was the letter from Dr. Anders.  She 
stated that in all probability she could not provide any more 
information with regard to a link between the Veteran's service-
connected prostate cancer and his renal cancer.  

In a January 2008 statement in support of claim, the appellant 
indicated that she was enclosing a copy of a March 2005 Board 
decision for another Veteran, wherein service connection for 
renal cell carcinoma was granted as a residual of exposure to AO.  
She requested that this evidence be considered when making the 
determination on the Veteran's cause of death.  

At the time of her November 2009 hearing before the undersigned 
Veterans Law Judge, the appellant again expressed her belief that 
the renal cell cancer was related to the prostate cancer.  She 
also stated that it was her belief that the renal cell cancer 
arose as a result of the Veteran's exposure to AO.  She again 
cited to Dr. Anders' August 2007 letter as the basis for her 
claims.  

Following the November 2009 hearing, the Board sent the matter 
out for further development in the form of a VHA opinion from an 
oncologist.  In an April 2010 letter to the Chief of Staff of the 
Sacramento VAMC, the Board requested that the Chief of Staff 
arrange for the file to be reviewed by an oncologist and that the 
reviewer provide the following opinions:  Is it at least as 
likely as not (50 percent probability or greater) that the 
Veteran's renal cell cancer was related to his period of service, 
to include as a result of exposure to herbicides, including AO, 
while in Vietnam?  If not, is it at least as likely as not (50 
percent probability or greater) that the Veteran's service-
connected prostate cancer contributed substantially or materially 
to cause death; combined to cause death; aided or lent assistance 
to the production of death; resulted in debilitating effects and 
general impairment of health to an extent that would render the 
Veteran materially less capable of resisting the effects of other 
disease or injury primarily causing death; or was of such 
severity as to have a material influence in accelerating death?  
Complete detailed rationale was requested for each opinion that 
was rendered.

In a June 1, 2010, opinion, R. ODonnell, M.D., indicated that he 
had been asked to review the case by the Chief of Staff at the 
Sacramento VAMC.  He noted that he had reviewed the document 
prepared by the Board, and the medical charts, and had reviewed 
the medical issues with regard to the raised issues.  He observed 
that the Veteran died in June 2006.  He further stated that the 
appellant claimed that the Veteran's renal cell cancer (RCC) 
developed as a result of his prostate cancer or that the RCC 
developed as a result of AO exposure.  He also observed that the 
Veteran was diagnosed with prostate cancer in August 1996 and was 
treated with a radical prostatectomy.  He further noted that the 
Veteran was diagnosed with RCC (renal papillary cancer), which 
was treated with a left radical nephrectomy in March 2005, 
following a biopsy of the peri-aortic nodes in February 2005.  

In response to the Board's questions, he provided the following 
answers:  The etiology of RCC was unknown in most patients.  In 
any case, one of the things that there was absolutely no evidence 
of was that RCC was caused by prostate cancer.  He stated that he 
saw no evidence in the records or the medical literature to 
suggest that the treatment received by the patient for prostate 
cancer was related to the subsequent development of RCC.  In 
addition, he saw no data in the chart that would suggest that 
having prostate cancer or treatment of prostate cancer materially 
contributed to the cause of the Veteran's death (which was due to 
metastatic RCC).  

Dr. ODonnell further opined that RCC of any type was not included 
in the list of malignancies that qualified as an AO related 
disease.  He noted that in review of the literature, there were 
risk factors that had been proven (such as association with 
smoking cigarettes) but he could find no clear or even suggestive 
data in the literature to support the contention that RCC was 
caused by AO.  Therefore, he could not support the contention 
that AO was related to the development of RCC.

In a July 2010 clarification letter, the Board indicated that the 
medical opinion provided by Dr. ODonnell had been deemed 
insufficient for purposes of deciding the appeal.  The Board 
noted that it was returning the matter for further clarification.  
The Board set forth the previous findings made by Dr. ODonnell.

It then noted that while Dr. ODonnell indicated that there was no 
data in the chart that would suggest that having prostate cancer 
materially contributed to the cause of the Veteran's death, he 
did not address the issue of whether it was at least as likely as 
not that prostate cancer combined to cause death; aided or lent 
assistance to the production of death; resulted in debilitating 
effects and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury primarily causing death; or 
was of such severity as to have a material influence in 
accelerating death.

The Board also indicated that Dr. ODonnell, while noting that RCC 
of any type was not included in the list of malignancies that 
qualified as an AO related disease and reporting that there was 
no clear or even suggestive data in the literature to support the 
contention that RCC was caused by AO, also did not answer the 
question of whether it was at least as likely as not that the 
Veteran's renal cell cancer was related to his period of service 
while in Vietnam? 

As a result of the above, Dr. ODonnell was requested to prepare 
an addendum to his opinion answering the following questions:  
Was it at least as likely as not that prostate cancer combined to 
cause death; aided or lent assistance to the production of death; 
resulted in debilitating effects and general impairment of health 
to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death; or was of such severity as to have a 
material influence in accelerating death?

Was at least as likely as not that the Veteran's renal cell 
cancer was related to his period of service while in Vietnam?  
Complete detailed rationale was to be provided for each opinion 
that was rendered.  

In an August 2010 letter, Dr. ODonnell indicated that he had been 
asked to provide supplemental opinions about the previously 
reviewed case and to add more opinions on entirely new aspects.  
He noted that to summarize, the Veteran had localized prostate 
cancer in 1996 which was treated with a prostatectomy and 
adjuvant radiation therapy.  In 2005, he was diagnosed with renal 
cell carcinoma which was aggressive, became metastatic, led to 
multiple other renal cell carcinoma-related morbidities, and was 
the cause of death.  

He observed that the Veteran was not on hormonal therapy (for 
prostate cancer) at the time he was diagnosed with renal cell 
carcinoma.  He noted that it was stated numerous tines in the 
chart that the PSA was less than .01-ie the PSA was undetectable.  
He observed that patients who were treated with curative intent 
and are not on hormonal suppression therapy, and have 
undetectable PSA, are either usually considered to not have 
prostate cancer (cured) or to have microscopic, occult and 
clinically irrelevant prostate cancer.  He noted that prostate 
cancer was not cited on the death certificate as contributory to 
death.  In fact, there was little comment about his prostate 
cancer, except that he had had it years before.  He also observed 
that during his work-up and treatment of renal cell carcinoma; 
prostate cancer was not an active issue.  The Veteran had been 
treated with surgery and radiation therapy for prostate cancer 
with curative intent and that therapy was likely to have been 
successful.  He stated that there was no evidence to suggest that 
he had any prostate cancer in his body at the time of this death 
due to renal cell carcinoma.  He did have some incontinence and 
erectile dysfunction after the prostatectomy, as frequently 
occurred, and neither of these issues was in any way contributory 
to his death.  He stated that he did not see how he could be any 
clearer than to say that he saw no relationship between the 
Veteran's history of prostate cancer and his death from 
aggressive, metastatic renal cell carcinoma.  

Dr. ODonnell further indicated that it was counterintuitive to be 
asked to provide a detailed rationale as to why a list of 
parameters did not happen, related to the Veteran's prostate 
cancer.  He noted that the overall reason why prostate cancer did 
not affect the clinical course of renal cell carcinoma was 
because he had not had prostate cancer for almost a decade before 
he was diagnosed with renal cell carcinoma.  In addition, there 
was no description in the chart as to prostate cancer therapy-
related issues that had any significant detrimental effects with 
related to his having renal cell carcinoma, or being able to 
receive treatment for renal cell carcinoma, or in the way he 
tolerated therapy for renal cell carcinoma.  

Dr. ODonnell stated that prostate cancer 1) did not contribute 
substantially or materially to cause the death, 2) did not 
combine with renal cell carcinoma to cause death (because there 
was no evidence of prostate cancer in his body in the time frame 
that was in any way suspicious for it), 3) did not aid or lend 
assistance to the production of death (prostate cancer was not 
causing any problem that related to renal cell carcinoma or its 
therapy), 4) did not result in debilitating effects and general 
impairment of health to an extent that would render the Veteran 
materially less capable of resisting the effects of the disease 
or injury or tolerance of the therapy of renal cell carcinoma, 
and 5) did not have an influence on his death.  He noted that for 
any of those parameters to have been true, he would had to have : 
1) prostate cancer at the time of his death and there was no 
evidence of that or 2) significant morbidity or side effects from 
the prostate cancer or its therapy at the time of his renal cell 
carcinoma (and therapy for renal cell carcinoma) and he could see 
no evidence of anything related to that in the chart either.  

Dr. ODonnell stated that to re-respond to the question about the 
etiology of renal cell carcinoma, the cause of renal cell 
carcinoma was unknown in the vast majority of people, and in 
those where the etiology is known, it is due to a genetic variant 
or a specific (and quite rare it seems) environmental exposure.  
He indicated that a new question was now being asked since it was 
currently accepted that renal cell carcinoma was not on the VA 
approved list of AO related diseases, and that was "whether it 
was as likely as not that the Veteran's renal cell cancer was 
related to his period of service in Vietnam?"

Dr. ODonnell cited numerous extracts from a book entitled 
Veteran's and Agent Orange, 1994, published by the National 
Academies Press.  The excerpts addressed Vietnam Veterans Studies 
and Genitourinary Cancers, including epidemiologic studies of 
renal cancer.  Dr. ODonnell indicated that given that there was 
no positive data to suggest that serving in Vietnam predisposes 
to renal cell carcinoma, or even data that he could find 
suggesting that there was a trend toward more cases of renal 
cancer, he certainly could not conclude that it was as likely as 
not that the Veteran's renal cell carcinoma was a result of 
serving in Vietnam.  He noted that it was futile to look for 
negative data.  He stated that nobody was going to publish a 
study that said that one can't get cancer from doing something or 
being somewhere.  He indicated that one had to search for 
something that was causative, and he could find nothing to 
suggest that the Veteran's renal cell carcinoma was caused by 
being in Vietnam; as noted in the cited table, there was no 
evidence on an epidemiological basis.  He indicated however, if 
it could be shown that some of the agents cited in the 
epidemiology section were part of the Veteran's service in 
Vietnam, than that could be used to at least suggest a plausible 
connection in this case.  

The Board notes that the Veteran's representative, in his August 
2010 written argument, cited to www.ncbi.nlm.nih/pubmed/12063361 
to support his claim that the Veteran's renal cell carcinoma 
could have arisen as a result of his exposure to herbicides in 
Vietnam.  The Board notes that the article which the Veteran's 
representative made reference to addressed renal cell carcinoma 
and occupational exposure to chemicals in Canada.  The article is 
entitled "Renal Cell Carcinoma and Occupational Exposure to 
Chemicals in Canada" by Hu J, Mao Y, White K., Surveillance & 
Risk Assessment, Centre for Chronic Disease Prevention and 
Control, Population and Public Health Branch, Health Canada, 
Ottawa, Ontario, Canada.  This study assesses the effect of 
occupational exposure to specific chemicals on the risk of renal 
cell carcinoma in Canada.  Mailed questionnaires were used to 
obtain data on 1279 (691 male and 588 female) newly diagnosed, 
histologically confirmed renal cell carcinoma cases and 5370 
population controls in eight Canadian provinces, between 1994 and 
1997.  Data were collected on socio-economic status, smoking 
habit, alcohol use, diet, residential and occupational histories, 
and years of exposure to any of 17 chemicals.  Odds ratios (ORs) 
and 95% confidence intervals (CIs) were derived using 
unconditional logistic regression.  The study found an increased 
risk of renal cell carcinoma in males only, which was associated 
with occupational exposure to benzene; benzidine; coal tar, soot, 
pitch, creosote or asphalt; herbicides; mineral, cutting or 
lubricating oil; mustard gas; pesticides; and vinyl chloride.  
Compared with no exposure to the specific chemical, the adjusted 
ORs were 1.8 (95% CI = 1.2-2.6), 2.1 (1.3-3.6), 1.4 (1.1-1.8), 
1.6 (1.3-2.0), 1.3 (1.1-1.7), 4.6 (1.7-12.5), 1.8 (1.4-2.3) and 
2.0 (1.2-3.3), respectively; an elevated risk was also associated 
with exposure to cadmium salts and isopropyl oil.  The risk of 
renal cell carcinoma increased with duration of exposure to 
benzene, benzidine, cadmium, herbicides and vinyl chloride.  Very 
few females were exposed to specific chemicals in this study; 
further research was needed to clarify the association between 
occupational exposure to chemicals and renal cell carcinoma in 
females. 

Analysis

As it relates to the appellant's claim that the Veteran's renal 
cancer, which caused his death, was related to his exposure to 
AO, the first two elements of service connection for the cause of 
the Veteran's death are satisfied inasmuch as the Veteran is 
shown to have died of renal cell cancer and he is presumed to 
have been exposed to herbicides, including AO during his service 
in Vietnam.  The remaining element in this case is a showing that 
the renal cell cancer is related to AO exposure, or is related to 
other disease or injury in service.

Diseases that the Secretary has associated with herbicide 
exposure include the following: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers, soft-tissue sarcomas, diabetes, all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), Parkinson's disease, and ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina). 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Renal cell cancer is not listed among 
the diseases subject to the presumption of service connection.

The Secretary of Veterans Affairs has determined that there is no 
positive association between AO exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 68 
Fed. Reg. 27630-41 (2003).  Hence, presumptive service connection 
for renal cell carcinoma cannot be provided on the basis of the 
Veteran's exposure to Agent Orange.  A claimant is not precluded, 
however, from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Further, the availability of presumptive service 
connection for some conditions based on Agent Orange exposure, 
does not preclude service connection for other unlisted 
conditions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
claimant may support with affirmative medical opinion evidence 
her claim for service connection for renal cell carcinoma as due 
to AO exposure.

While the appellant has expressed her belief that the Veteran's 
renal cell carcinoma arose out of exposure to herbicides (AO) 
while in Vietnam, she is not competent to render such a medical 
opinion.  The Board does note the August 2007 opinion from Dr. 
Anders, wherein she stated that the appellant's claim should be 
resolved in her favor based upon a prior Board decision granting 
service connection for renal cell carcinoma due to AO exposure; 
however, Dr. Anders indicated that she was unable to state 
whether the Veteran's renal cell carcinoma was related to AO 
exposure based upon her own medical knowledge.  As such, while 
Dr. Anders has expressed her belief that the appellant's claim 
should be granted, she has not provided any medical evidence to 
support her assertion, and she, by her own admission, has 
indicated that she is unable to state whether the Veteran's renal 
cell carcinoma was related to his exposure to AO in service.  

The Board further notes that the Veteran's representative, in his 
August 2010 written argument, cited to the above noted article to 
support the appellant's claim that renal cell cancer arose out of 
exposure to herbicides in Vietnam.  The article cited is for a 
study performed in Canada with regard to workplace exposure.  
While the article does note the study found an increased risk of 
renal cell carcinoma in males which with occupational exposure to 
herbicides, it also noted an increased risk with occupational 
exposure to benzene; benzidine; coal tar, soot, pitch, creosote 
or asphalt; mineral, cutting or lubricating oil; mustard gas; 
pesticides; and vinyl chloride.  Moreover, the study was 
performed on a small percentage of the population.  Furthermore, 
there was no indication as to what the herbicides were or what 
were the conditions or amount of exposure.  

In contrast, the June 2010 medical report and August 2010 
addendum report, were prepared by Dr. ODonnell, a Professor of 
Internal Medicine at the Department of Hematology and Oncology at 
the University of California-Davis, and the Northern California 
Veteran's Health Care System.  Dr. ODonnell had the benefit of 
the Veteran's entire claims folder to review prior to rendering 
his opinions.  He also provided detailed rationale and cited to 
specific evidence, or lack thereof, as well as medical treatises 
specifically prepared in conjunction with herbicide exposure in 
Vietnam to support his opinion that it was not as likely as not 
that the Veteran's renal cell carcinoma was a result of serving 
in Vietnam, to include exposure to herbicides.  For these 
reasons, the Board finds that the weight of the competent 
evidence is against a connection between the Veteran's fatal 
renal cell carcinoma and his exposure to herbicides in service.

The VHA examiner's opinion is more probative because it provides 
far more extensive rationale, and is much more detailed than the 
statement by Dr. Anders.  Dr. Anders' statement is also more 
equivocal than that of the VHA physician.  Accordingly, the Board 
must find that the VHA examiner's opinion is more probative than 
that of Dr. Anders or the beliefs of the appellant.

Likewise, there were no objective medical findings of an renal 
cell carcinoma in service or in the years immediately following 
service.  The medical evidence of record does not demonstrate 
evidence of renal cell carcinoma until many years following 
service.  Moreover, the June /August 2010 medical examiner 
indicated there was no known association between renal cell 
cancer and the Veteran's period of service.  Based upon the 
above, renal cell carcinoma was not incurred in service nor can 
it be presumed to have been incurred in service. 

As to the appellant's belief that the Veteran's service-connected 
prostate cancer caused or substantially contributed to cause the 
Veteran's death, as noted above, she is not competent to provide 
such a medical opinion.  Moreover, there have been competent 
medical opinions received or submitted indicating that the 
Veteran's renal cell carcinoma was in any related to his service-
connected prostate cancer.  Furthermore, Dr. ODonnell, following 
a thorough review of the claims folder, stated that prostate 
cancer did not contribute substantially or materially to cause 
the death; did not combine with renal cell carcinoma to cause 
death (because there was no evidence of prostate cancer in his 
body in the time frame that was in any way suspicious for it); 
did not aid or lend assistance to the production of death 
(prostate cancer was not causing any problem that related to 
renal cell carcinoma or its therapy); did not result in 
debilitating effects and general impairment of health to an 
extent that would render the Veteran materially less capable of 
resisting the effects of the disease or injury or tolerance of 
the therapy of renal cell carcinoma; and did not have an 
influence on his death.  

Dr. ODonnell again cited specific findings, or lack thereof, in 
the Veteran's treatment records to support his assertions.  Due 
to the detailed history and rationale he provided, his opinion is 
much more probative as to the issue at hand.  

In short, the weight of the evidence is against a finding that 
the cause of death is in anyway linked to a disease or injury in 
service, including the service-connected prostate cancer.

The Board acknowledges both the Veteran's service and his 
sacrifice for his country.  We appreciate the appellant's 
thoughtful testimony and are sympathetic to her loss.  That being 
said, however, the Board must apply the law as it exists, and the 
Board is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations, which govern 
dependents' benefits administered by the Secretary of VA.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply 
"the law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'," quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, based on the 
medical evidence of record, the appellant's request that she be 
granted service connection for the cause of the Veteran's death 
must be denied.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Such was the case here.  In a letter dated in October 
2006, the RO provided the appellant with notice that informed her 
of the evidence needed to substantiate entitlement to service 
connection.  The letter also told her what evidence she was 
responsible for obtaining and what evidence VA would undertake to 
obtain.  The letter told the appellant that to substantiate the 
claim there must be medical evidence showing that service-
connected conditions caused or contributed to the Veteran's 
death, that is, that the Veteran died from a service-connected 
injury or disease.

To the extent that any notice is not fully compliant with Hupp, 
under the circumstances of this case, any such error does not 
require a remand because the error did not affect the essential 
fairness of the adjudication.  Specifically, the record reflects 
that any defect was cured by actual knowledge on the part of the 
claimant because the statements of the appellant and her 
representative throughout the appeal reflect that the appellant 
understood all of the elements to establish service connection 
for the cause of the Veteran's death.  Statements of the 
appellant and her representative, to include multiple written 
statements and personal hearing testimony, indicate that the 
appellant is clearly aware of the evidence and information 
required to substantiate a claim for service connection for the 
cause of the Veteran's death.  For example, the appellant on 
numerous occasions noted that service connection was in effect 
for prostate cancer.  She also noted on numerous occasions that 
it was her belief that the Veteran's prostate cancer contributed 
substantially or caused his renal cell cancer which led to his 
death.  As such, the record reflects that the appellant had 
actual knowledge of the information and evidence needed to 
substantiate the claim for service connection for the cause of 
the Veteran's death.  Moreover, the appellant was provided with 
the medical opinions of the VHA examiner who addressed in depth 
both the claims of the Veteran's renal cell carcinoma being 
caused exposure to herbicides while in Vietnam and the secondary 
claim of the Veteran's prostate cancer causing or substantially 
contributing to the development of his renal cell carcinoma which 
caused his death.

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and providing a medical opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and 
private treatment records have been obtained.  An expert medical 
opinion was also obtained in conjunction with the Veteran's 
claim.  Moreover, the Veteran's representative, in his August 
2010 written argument, indicated that the appellant had no 
further evidence to submit.  For these reasons, the Board finds 
that in this case there has been compliance with the assistance 
requirements of the VCAA.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


